• —In a habeas corpus proceeding, the appeal is from an order of the Supreme Court, Orange County (Berry, J.), dated August 4, 1997, which denied the petitioner’s application for a writ.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
While the instant appeal was pending, the petitioner was released from the Mid-Hudson Psychiatric Center (hereinafter Mid-Hudson), in Orange County, and the underlying criminal action against him was resumed and completed. Accordingly, the appeal from the order denying the petitioner’s application for a writ of habeas corpus challenging the legality of his continued detention in Mid-Hudson must be dismissed as academic. We merely note that the Supreme Court, Orange County, erred in determining that Orange County was not the proper venue for the instant habeas corpus proceeding (see, People ex rel. Alexander S. v Bennett, 251 AD2d 690 [decided herewith]). O’Brien, J. P., Santucci, Joy and Friedmann, JJ., concur.